Citation Nr: 0115763	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, headaches, a right hand disorder, a right 
hip disorder, blurred vision, hearing loss, tinnitus, 
residuals of cold trauma, circulatory problems, arthritis 
(other than that already service-connected), peripheral 
neuropathy, a cardiovascular disorder and a respiratory 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for tinea of the 
feet and groin.  

4.  Entitlement to an increased disability evaluation for 
residuals of cervical spinal fusion with degeneration of C4-5 
and C6-7, currently rated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for 
left wrist tendonitis and carpal tunnel release, currently 
rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for 
lumbosacral strain, currently rated as 10 percent disabling.

7.  Entitlement to an increased disability evaluation for 
scar of the left iliac crest and degenerative joint disease, 
left hip, currently rated as 10 percent disabling.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel 


INTRODUCTION

The veteran had active duty from July 1963 to April 1984.  

This matter arose from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought.  The 
appellant timely appealed the denial.

The issues of entitlement to service connection for a 
bilateral shoulder disorder, a right hand disorder, a right 
hip disorder, residuals of cold trauma, circulatory problems, 
arthritis (other than that already service-connected), 
peripheral neuropathy, blurred vision, and PTSD, and 
entitlement to increased disability evaluations for tinea of 
the feet and groin, residuals of cervical spinal fusion with 
degeneration of C4-5 and C6-7, left wrist tendonitis and 
carpal tunnel release, lumbosacral strain, scar of the left 
iliac crest and degenerative joint disease, left hip, and 
TDIU, will be addressed in the Remand portion of the 
decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal with 
respect to the issues of service connection for hearing loss 
and tinnitus, headaches, a cardiovascular disorder, and a 
respiratory disorder.

2.  Disability manifested by headaches is not related to the 
veteran's period of service or to any incident of service.

3.  There is no current hearing loss or tinnitus shown in the 
record related to the veteran's period of service or to any 
incident of service.  

4.  There is no current cardiovascular disorder shown in the 
record related to the veteran's period of service or to any 
incident of service.  

5.  There is no current respiratory disorder shown in the 
record related to the veteran's period of service or to any 
incident of service.


CONCLUSIONS OF LAW

1.  Hearing loss or tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  A disability manifested by headaches was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  A cardiovascular disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that service connection is in order for 
headaches, hearing loss, tinnitus, a cardiovascular disorder 
and a respiratory disorder.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA or the Act), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the VA has fulfilled its duties to the 
veteran as outlined in the Act.  Specifically, although the 
RO denied the claims as not well-grounded, it requested that 
the veteran provide information showing that he had these 
disabilities or that he received treatment for these 
disabilities.  The veteran was informed that he needed to 
submit any evidence he had that supported his claim.  The 
veteran was asked to provide names of treating sources so 
that records to support his claims could be obtained.  
Finally, the veteran was provided with the laws and 
regulations relating to service connection in the July 1999 
statement of the case.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Where a veteran served continuously for 
ninety days or more during a period of war or after December 
31, 1946, and certain diseases, including arthritis and 
cardiovascular disease become manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  In addition, 
a disability which is proximately due to or the result of 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2000).  

I.  Hearing Loss and Tinnitus

Regarding the claim for service connection for hearing loss 
and tinnitus, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  It is noted that the 
veteran's separation physical examination shows no hearing 
loss by VA standards and no indication of tinnitus.  Two 
reference audiograms, conducted in 1982 and 1983, also fail 
to show elevated thresholds sufficient to establish hearing 
loss for VA purposes.  

Further, the veteran has not shown evidence of hearing loss 
or tinnitus since service.  He has submitted no medical 
evidence of these conditions.  Thus, with no hearing loss or 
tinnitus in service, and no medical evidence suggesting that 
the veteran has hearing loss or tinnitus presently, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for hearing loss 
or tinnitus.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

II.  Headaches, Cardiovascular and Respiratory Disorders

Although the veteran alleges that these disorders had their 
origins in service, the record fails to show that the veteran 
currently suffers from any of them.  Service medical records 
show that the veteran was treated for headaches related to 
sinusitis in February 1976, and that he was treated for 
bronchitis in September 1972.  VA examinations dated in April 
1999, July 1986 and July 1984 are negative, with the 
exception of a complaint of dull chest pain in July 1984.  
There has been no treatment for any of these disorders, 
according to the veteran.  

While the veteran did have isolated headaches and bronchitis 
in service, the most current examination shows that the 
veteran does not have headaches, a cardiovascular or a 
respiratory disability.  As noted, the veteran has not 
submitted treatment records, and has reported there has been 
no treatment.  These factors are considered to be of great 
probative weight in establishing no current disability.  
Further, the Board notes that there is evidence of a chronic 
disability characterized by headaches, cardiovascular or 
respiratory problems at any time in service or following 
service.  There is also no evidence of a cardiovascular 
disease within a year of separation from service.  The 
complaint on the June 1984 examination report is a isolated 
finding with no additional follow-up, treatment or 
complaints.  There is no current disability related to any of 
these claimed conditions, and consequently no continuity of 
treatment or symptoms for such a condition since service.  
The only evidence of a current disability is the veteran's 
contentions.  The Board finds these to be of lesser probative 
weight than the negative record.  There must be a current, 
ascertainable medical disorder in order to warrant service 
connection.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for headaches, a cardiovascular 
disorder and a respiratory disorder must be denied, as a 
preponderance of the evidence is against that claim. 


ORDER

Service connection for headaches is denied.

Service connection for hearing loss and tinnitus is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for a respiratory disorder is denied.


REMAND

The veteran, through his attorney, has asserted that the 
service-connected conditions for which he seeks increased 
ratings have worsened since his last VA examination. These 
include entitlement to increased disability evaluations for 
tinea of the feet and groin, residuals of cervical spinal 
fusion with degeneration of C4-5 and C6-7, left wrist 
tendonitis and carpal tunnel release, lumbosacral strain, 
scar of the left iliac crest and degenerative joint disease, 
left hip.  

The Board notes further that the April 1999 VA examination, 
may, in light of the current contentions, fail to fully 
identify all of the manifestations of the service-connected 
disabilities on appeal.  The Board has taken the veteran's 
request into consideration as well as the recommendation of 
the veteran's representative on this matter.  Both have 
indicated that the veteran desires reexamination by VA.  In 
general, a claim that a service-connected condition has 
worsened may serve as grounds for ordering an examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (Sept. 24, 1997).  

Moreover, in evaluating a service-connected joint disability, 
the Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
that the Board had inadequately considered functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  Due to 
the lack of findings with regard to these factors for several 
of the issues on appeal, additional development is required.  
In view of all of these factors, a new examination should be 
scheduled to evaluate the service-connected disabilities 
addressed in this Remand, and the report of examination 
should include findings pertaining to painful motion and 
painful use, as well as weakened movement and excess 
fatigability, with respect to any joint affected, so that the 
VA can determine the nature and severity of his service-
connected disabilities.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

With regard to several of the veteran's claims of service 
connection, the Board finds that additional evidence is 
necessary.  Concerning the claim for cold trauma, it is noted 
that in a VA protocol examination history report for cold 
injuries dated in October 1998, the veteran indicated that he 
had been treated at the VA medical center in Lincoln, 
Nebraska, for this condition.  He also asserted that 
manifestations of his cold injuries included circulatory 
problems, arthritis, and peripheral neuropathy.  These have 
been developed as separate issues on appeal but it is the 
clear intent of the veteran that these be considered also on 
the basis of being part and parcel of residuals of cold 
trauma.  The veteran alleges that his cold trauma occurred in 
Korea.  In view of the veteran's contentions, the Board 
believes that these now-identified records may contain 
relevant treatment data for his claims for service 
connection.  The records, which include VA treatment records, 
have not been sought or obtained.  The Board believes, 
particularly in light of the redefined duty to assist as 
outlined in the VCAA, the RO should attempt to secure these 
records.  

The veteran's claim for service connection for blurred vision 
also requires further action.  The Board notes that the 
veteran was examined in service when he failed to pass a 
vision test.  In September 1981 there was a diagnosis of 
small angle esotropia with mild amblyopia.  A February 1984 
eye clinic consultation shows an assessment of left 
esotropia, constant (small angle.)  The veteran's separation 
physical examination showed visual acuity of 20/20 right and 
20/50 left, and which includes a notation to "repeat VA," 
perhaps a reference to repeat the visual acuity test.  It is 
unclear, however if additional testing was accomplished.  
Considering the current contentions of blurred vision in the 
context of his service record, the Board believes that 
additional information could be helpful prior to the 
adjudication of the claim.  

With regard to the claim for service connection for PTSD, in 
order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000). 
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  If the evidence establishes that the veteran 
engaged in combat with the enemy, and that the claimed 
stressor is related to that combat, then the veteran's lay 
testimony may establish the occurrence of the claimed in-
service stressor if the stressor is consistent with the 
circumstances or hardships of service.  See 38 C.F.R. § 
3.304(f) (2000).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2000); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

In this case, no claimed stressors have been reported by the 
veteran.  He merely states in his claim that he has been 
awarded a Bronze Star with Oak Leaf cluster and that since 
this qualifies as stressor verification he need not list a 
stressor.  The Board notes that the veteran has not been 
informed as to actual ways to verify his stressors in light 
of the Act.  The Board notes that the veteran is a 20 year 
veteran who spent over six years overseas, including in Korea 
and Vietnam.  Therefore, the Board believes that a review of 
the veteran's service personnel records would be helpful in 
determining the claim for PTSD.  

Finally, with regard to the claim of service connection for a 
bilateral shoulder disorder, a right hip disorder, a right 
hand disorder, and arthritis not already service-connected, 
additional action is required.  The veteran has alleged that 
he has a bilateral shoulder disorder, a right hip disorder, a 
right hand disorder, and arthritis related to his service-
connected orthopedic disabilities.  Service medical records 
include at least one reference to neck and shoulder pain 
related to his in-service cervical fusion.  There is also an 
indication of dislocation of the clavicle and shoulder joint 
tenderness.  Additionally, he was seen for a right wrist 
ganglion in service.  

The VA examination provided in April 1999 revealed some 
current manifestations in these areas including a report of 
numbness in both hands, the left more than the right since 
1995.  He was reportedly seen at the primary care clinic in 
Grand Island in 1996 as well as at the VA medical center in 
Omaha where he was found to have bilateral carpal tunnel 
syndrome.  Carpal tunnel release was performed on the left in 
February 1999.  (The left wrist is service-connected.)  The 
diagnoses included degenerative joint disease, multiple 
joints, in the lumbar spine, hips, fingers, and probably in 
the shoulders.  In view of the current findings and 
diagnoses, the indication of some relevant complaints and 
treatment in service, and the service-connected status of the 
left wrist, the low back, the cervical spine, and the left 
hip, the Board believes that additional development is 
necessary prior to adjudication of the claims.  This is 
particularly true because of the change in the law brought 
about by the VCAA.  

Thus, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  The Board notes that the veteran 
should be provided with information and notification with 
regard to these claims.  He should be given notice and 
opportunity to present evidence to substantiate the claims.  
Specifically, he should be given notice as to what 
constitutes a sufficient stressor for the PTSD claim.  It is 
noted that if the veteran can produce evidence of a 
qualifying stressor, then additional development should 
follow, as appropriate.  

Finally, the Board notes that the veteran has filed a claim 
for a total rating based on unemployability due to service-
connected disabilities.  However, this issue is essentially 
inextricably intertwined with the issues on appeal, and the 
outcome of the issues being remanded could have a 
determinative effect on that claim.  Therefore, in the 
interest of judicial economy, and in order to afford the 
veteran every consideration, the claim for TDIU is also 
remanded at this time.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain any VA treatment 
records relevant to the claims on remand, 
including records from the above-
referenced VA treatment centers in 
Lincoln, Grand Island, and Omaha.  

3.  The RO should request a copy of the 
veteran's service personnel records 
through the appropriate channels.  

4.  The RO should conduct all appropriate 
development for the PTSD claim, including 
notification to the veteran consistent 
with the VCAA.  If the veteran is able to 
adequately identify a stressor, the RO 
should obtain and review personnel 
records or unit reports to verify the 
stressor.  Thereafter, the RO should 
order an examination for PTSD if deemed 
necessary.  If the veteran can establish 
that he has an award or decoration which 
presumptively proves combat, the RO need 
not verify the stressors but should order 
an examination.  

5.  The veteran should be afforded 
appropriate VA examination(s) to 
evaluate his service-connected disorders 
on appeal, as well as to determine 
whether there is current disability 
related to the veteran's military 
service with respect to the conditions 
for which service connection is sought 
that are in remand status, to include 
bilateral shoulder disability, a right 
hand disorder, a right hip disorder, 
residuals of cold trauma, circulatory 
problems, arthritis (other than that 
already service connected), and 
peripheral neuropathy, and the 
likelihood of any relationship between 
these conditions and service or a 
service-connected condition.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination.  All necessary tests should 
be performed.  

With regard to the claim for blurred 
vision, the veteran should be given an 
examination to evaluate any present, 
relevant diagnoses.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any pertinent disabilities 
for which service connection is sought, 
as set forth above, are at least as 
likely as not related to the veteran's 
military service.  The examiner should 
indicate whether any current condition 
preexisted service based on the record 
and, if so, whether it underwent a 
permanent worsening in service.  

With regard to the increased rating 
claims for the veteran's service-
connected musculoskeletal disabilities, 
the examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

The examiner is also specifically 
requested to express a medical opinion 
as to the degree of occupational 
impairment attributable collectively to 
the veteran's service-connected 
disabilities to include disabilities of 
the cervical spine, left hip, 
lumbosacral spine, left wrist, skin of 
the feet and groin, and scarring of the 
nose and face, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected disabilities 
and whether any limitation on employment 
is likely to be permanent.  The examiner 
should indicate whether the veteran 
could perform sedentary employment.

If the examiner is unable to answer, 
with a reasonable degree of certainty, 
any questions posed above, he or she 
should so indicate.  Otherwise, the 
complete rationale for all opinion 
expressed and conclusions reached should 
be set forth in a typewritten report.

6.  The RO should readjudicate the 
remanded claims.  If the benefits sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


